Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-7 and 15-17, 19, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brock-Fisher (US 2016/0203809 A1), and further in view of Fornasari (US 5,756,579).
Regarding claim 16, Brock-Fisher teaches an ultrasound array for acoustic wave transmission comprising at least one capacitive micro-machined ultrasound transducer (CMUT) cell, wherein the at least one CMUT cell comprises:
a substrate [0039 CMUT cell is typically fabricated on a substrate 4, such as a silicon wafer];
a first electrode [0040 Each CMUT cell has at least a pair of electrodes…];
a cell membrane having a second electrode, which opposes the first electrode and the substrate with a cavity between, wherein the cell membrane is arranged to vibrate upon the cell activation [0040 Each CMUT cell has at least a pair of electrodes 7' and 7 separated by a cavity 8. The cavity 8 is formed in between a membrane 5 that is suspended over a cell floor 31. The membrane 5 may be made of silicon nitride and is adapted to move or vibrate.]; and

wherein the acoustic window comprises:
an inner surface opposing the cell membrane [0020 CMUT cell further comprises at least one of the following layers: (i) a layer of moisture barrier; (ii) a layer of adhesive material; (iii) a layer of conductive material arranged to act as a radio frequency shield; (iv) an acoustic wave focusing layer; (v) a durable exterior layer located as the outer surface.];
an outer surface configured to contact a body of a patient [0012 PZTs require a lens with an additional “matching” layer…impedance mismatch between the PZT … and … soft tissue … CMUTs … will require a different type of matching layer];
a first layer comprising the inner surface and [molecules] mixed with polymeric material [0020 at least one of the following layers; 0018 A gel is considered to be a dispersion of molecules of a liquid, discontinuous phase within a solid, continuous phase a dilute, three-dimensional network of cross-linked polymer molecules which exhibit no flow when in the steady-state.], said polymeric material comprising a thermoset elastomer comprising polybutadiene in an uncured state or under-cured state [0009 acoustic lens comprises at least one layer of a material selected from the group of polybudatiene], wherein the first layer is in direct contact with the cell membrane [0063 acoustic lens 13 comprises either cured or uncured PDMS overlaying the CMUT membrane].
Brock-Fisher teaches polymeric material mixed with molecules but does not explicitly teach … and yet Fornasari teaches molecules of antioxidant mixed with a polymeric material [col. 8, example 4 rubber mixture with phenolic antioxidant].

Regarding claim 4, Brock-Fisher also teaches the ultrasound array according to claim 16, wherein the thermoset elastomer has particles embedded therein [0009 acoustic lens comprises at least one layer of a material selected from the group of polybudatiene; 0018 A gel is considered to be a dispersion of molecules of a liquid, discontinuous phase within a solid].
Regarding claim 6, Brock-Fisher as modified by Fornasari teaches the ultrasound array according to claim 4, wherein the particles have an average size smaller than one tens of an acoustic wavelength transmitted by the ultrasound array [Sec. Comparative Example 1 “The rubber-reinforced (co)polymers of the present invention comprise rubber particles with an average diameter variable from 0.1 to 5 micrometers and preferably from 0.1 to 1.5 micrometers, and contain grafted and non-grafted polymer occlusions with the typical core-shell structure.”; “0.25 parts by weight of a phenolic antioxidant (IRGANOXR 1076);”].
It would have been obvious to substitute into the rubber of Brock-Fisher, the particles of Fornasari so that small particles reduce possibility of toxic leeching from rubber.
Regarding claim 7, Brock-Fisher as modified by Fornasari teaches the ultrasound array according to claim 4, wherein the particles have an average size in between 10 nanometer and 10 micrometer, in particular in between 10 nanometer and 100 nanometer or in between 1 micrometer and 10 micrometer [Sec. Comparative Example 1 “The rubber-reinforced (co)polymers of the present invention comprise rubber particles with an average diameter variable from 0.1 to 5 micrometers and preferably from 0.1 to 1.5 micrometers, and contain grafted and non-grafted 
It would have been obvious to substitute into the rubber of Brock-Fisher, the particles of Fornasari so that small particles reduce possibility of toxic leeching from rubber.
Regarding claim 15, Brock-Fisher also teaches an interventional device comprising an ultrasound array according to claim 16 [0070 ultrasound probe].
Regarding claim 17, Brock-Fisher also teaches the ultrasound array according to claim 16, wherein the acoustic window layer further comprises a second layer facing the outer surface and having a larger hardness than the first layer [0041 The distinguishing feature of the current invention is that the acoustic lens 13 comprises at least one layer of a material selected from the group of: polybudatiene, polyether block amide (PEBAX), polydimethylsiloxane (PDMS) and buthylrubber. These materials are elastomers (material considered being an elastomer if it has stiffness in the range from 20 up to 60 durometer ); note that durometer is the international standard for the hardness measurement of rubber, plastic, and other materials].
Regarding claim 19, Brock-Fisher also teaches the ultrasound array of claim 17, wherein the first layer has an acoustic impedance between about 1.4 megarayl and about 1.6 megarayl, wherein a difference in the acoustic impedance between the first layer and second layer is smaller than about 0.3 megarayl [0043 lens further exhibits an acoustic impedance for acoustic energy passing therethrough which is in the range of 0.5 to 2.0 MRayl; 0044 acoustic lens comprises at least one layer].
Regarding claim 22, Brock-Fisher also teaches the ultrasound array of claim 17, wherein the material different from the first layer comprises a thermoplastic polymer comprising 
Regarding claim 23, Brock-Fisher also teaches the ultrasound array of claim 16, wherein the at least one CMUT cell is configured for collapsed mode operation such that the first layer is in direct contact with a first side of the cell membrane and an opposite, second side of the cell membrane is in direct contact with the substrate [0066 CMUT operation may be made collapsed relative to the cell floor 31 and the suspended portions of the membrane, which are in contact with the supporting portions].
Regarding claim 24, Brock-Fisher also teaches a catheter comprising the ultrasound array according to claim 16 [0070 ultrasound probe].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brock-Fisher (US 2016/0203809 A1) and Fornasari (US 5,756,579) as applied to claim 16 above, and further in view of Tanaka (US 2009/0301200 A1).
Regarding claim 3, Brock-Fisher does not explicitly teach … and yet Tanaka teaches the ultrasound array according to claim 16, wherein the ultrasound array has a fractional bandwidth above 80%, or above 100% [0103 “ultrasonic transducer”; 0104 “fractional bandwidth is 120%...fractional bandwidth is 100%...140%...120%”].
It would have been obvious to substitute the CMUT cell of Brock-Fisher with the wideband transducer of Tanaka so that a wider frequency range may be employed.

Claims 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brock-Fisher (US 2016/0203809 A1) and Fornasari (US 5,756,579) as applied to claim 4 above, and further in view of Koetsu (EP 0239999 A2).
Regarding claim 5, Brock-Fisher does not explicitly teach … and yet Koetsu teaches the ultrasound array according to claim 4, wherein the first layer comprises 4 to 24 percent, preferably 15 or 20 percent, by weight of the particles based on a total weight of the first layer [Pg. 4:10-20 “The ultrasonic propagation medium 3 of the ultrasonic probe according to the present [invention] is basically made of butadiene rubber and further contains, in weight ratio, sulfur of 2 grams, vulcanization accelerator of 1.1g, zinc oxide of 5g, and stearic acid of lg per butadiene of 100g. By mixing them to the butadiene, the acoustic impedance becomes 1.49 x 105 g/cm2.s which is close to the acoustic impedance, about 1.54 x 105 g/cm2.s of a human body, and the acoustic velocity in the ultrasonic propagation medium 3 is 1550 m/sec which is substantially the same acoustic velocity (1540 m/s) as in the human body.”].
It would have been obvious to combine the rubber layer of Brock-Fisher, with the specific gram weights of Koetsu so that the acoustic impedance becomes close to that of the human body.
Regarding claim 21, Brock-Fisher does not explicitly teach … and yet Koetsu teaches the ultrasound array of claim 17, wherein the material different from the first layer comprises a thermoplastic polymer comprising polymethylpentene [pg. 5:10-25 ultrasonic probe of Fig. 5 also comprises an ultrasonic transducer I for transmission and reception of ultrasonic waves and an acoustic matching layer 2 provided on the front surface of the ultrasonic transducer I. As required, the acoustic matching layer 2 is formed in a single layer structure or a laminated structure. On the front surface of the acoustic matc;hing layer 2 is provided an ultrasonic propagation medium 3 having a surface convexed in the ultrasonic wave transmission direction and further on the 
It would have been obvious to replace the lens of Brock-Fisher, with the lens made of polymethylpentene as taught by Koetsu because plastic, plastic composite, and polymer materials are well known lens material known in the art and suitable for use with ultrasonic imaging.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brock-Fisher (US 2016/0203809 A1) and Fornasari (US 5,756,579) as applied to claim 16 above, and further in view of Meier (Polymer Degradation and Stability , 1995).
Regarding claim 8, Brock-Fisher does not explicitly teach … and yet Meier teaches the ultrasound array according to claim 16, wherein the molecules of antioxidant are phenolic stabilizer [Abstract “…antioxidant…phenolic antioxidants…”].
It would have been obvious to substitute into the rubber of Brock-Fisher, the phenolic antixoidants of Meier so that the rubber does not dry out.
Regarding claim 9, Brock-Fisher as modified by Meier teaches the ultrasound array according to claim 8, wherein each molecule of the phenolic stabilizer has a hydrocarbon chain coupled to a hindered phenol group [Scheme 1-2].
Regarding claim 10, Brock-Fisher as modified by Meier teaches the ultrasound array according to claim 8, wherein a weight ratio of the molecules of antioxidant in the first layer is at most 0.3%, preferably 0.1% [Sec. 2.4 Test procedures in polybutadiene “Commercial polybutadiene rubber (BR) was used for all tests: the concentration of stabilizers 1-6 was 0.25%.”].

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brock-Fisher (US 2016/0203809 A1) and Fornasari (US 5,756,579) as applied to claim 17 above, and further in view of Omura (US 6,689,066 B1).
Regarding claim 20, Brock-Fisher does not explicitly teach … and yet Omura teaches the ultrasound array of claim 17, wherein the acoustic window comprises an additional layer disposed between the first layer and the second layer, wherein the additional layer comprises polyurethane configured to glue the first layer and the second layer together [claim 6. An ultrasonic probe according to claim 1, wherein the acoustic window portion includes a plurality of layers containing polyamide block and polyether ester block copolymers and polyurethane in different mixing rates.].
It would have been obvious to join the layers as taught by Brock-Fisher, with the plurality of layers forming an acoustic window using polyurethane mixture as taught by Omura because these materials have an acoustic impedance closer to the acoustic impedance value of a living body (Omura) [col. 6:5-30].

Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In other words Brock-Fisher (US 2016/0203809 A1) has now been applied because of its explicit teaching of cured or undercured polybutadiene rubber.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645